Title: Nicholas P. Trist to James Madison, 18 November 1826
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello 
                                
                                Novr. 18th ’26.
                            
                        
                        You should have heard from me some time since, but for the prospect held out by the arrival of the measurer
                            from Philadelphia, of an early completion of the business in which he was to be engaged, and consequently of the
                            information that I was to communicate. As the enclosed note from the proctor will show, the delay has been without the
                            fruit I expected. It is in answer to one from me containing an extract from that part of your last letter suggesting a
                            statement from the proctor of the work done & yet to be done &c. Indisposition & bad weather
                            making it inconvenient for me to call on Genl Cocke during his first visit, I determined to postpone the interview till
                            our court, when I knew he would be again among us. The weather kept almost every one within doors on the first day of
                            court, and Genl. C. among others. He did not make his appearance till Tuesday, on the evening of which day, I saw him for
                            a few minutes, and learned that Mr Cabell would probably be at home in two or three days. The cross mail to Warminster was
                            to leave Charlottesville the next morning before breakfast. I accordingly wrote a letter that night to Mr C, and put it
                            myself into the office in time for the mail. My letter made him acquainted with the introductory part of the report, and
                            with your great anxiety to have his views in relation to the fiscal branch of the matter: it contained also an extract of
                            the paragraph in your sketch, on the subject; and a particular request that he would immediately write to you. I hope
                            therefore that a letter from him will have preceded this.
                        The next morning, I saw Genl C. He expressed gratification at the notice of Mr Jefferson, &
                            conviction that this would be the general feeling of the board. The subject of the debts, he had no doubt that you could
                            manage far better than he could advise. He was in favor of a clear & full exposition of the affairs of the
                            University. The communication of the enactments, had better be postponed, at any rate, till after the approaching meeting
                            of the board: it might be said that they should be communicated some time during the session. This, as well as I can
                            recollect, is the substance of his remarks, which he requested me to comprise in the letter which I then had in
                            contemplation to write that day, and which I postponed from the cause above adverted to. The Genl. moreover sent an
                            apology for not writing himself, in the great mass of business that was pressing on him, & the great exertions he
                            should be obliged to make to enable him to get back to the meeting of the board.
                        Among the papers now sent, are the reports of the financial officers of the University—I do not recollect
                            whether it has been customary to transmit that of the collector: this you will be able to ascertain by a glance at the
                            printed report enclosed with my last. Also a copy of the record of the proceedings of the last meeting. The making of
                            these copies having been procrastinated by other work, they are now occupying me, with a prospect of being barely able to
                            complete them in time.
                        I believe that the preparation of a memorial on the subject of the ’court of the
                            University’ was translated from you to Mr Johnson, after the adoption of the resolution imposing it upon you. (See par.
                            11.) As I am not certain of this, however, I will take the liberty of mentioning to you, what I did at the time to Mr J.–that if precedent could be of any use, a strong one was furnished by the Courts of the two
                            Universities in England. Mr J. was positive that their jurisdiction was merely civil; but, on
                            recurrence to the books, I find that I was right, & that their jurisdiction is not only criminal also, but extends
                            to capital crimes. See among others, Bl. Com. v. 4 ch. 19. prope finem. It is worthy of remark
                            that Ld Coke, the great bulwark of the free principles of the English polity, is quite enthusiastic in his encomiums on the st. 13. El. c. 29, by which parliament confirmed
                            these privileges, hitherto enjoyed on the unsubstantial foundation of grants from the king. See
                            also Bl. Com. v. 3. ch. 6. prop. fin.
                        We have heard very lately from Mrs R. she was unwell; but Mr Coolidge is quite confident of restoring her in
                            the Spring quite renovated in every respect. Mr J. R. got home the evening before last. I have not had time to see him;
                            but Mr Terrell who has, brought me the following news. Mr R’s want of success with the m.s. has determined him on
                            witholding it until it can be accompanied by the works. The lottery is considered as still born--with some faint prospect of
                            vivification by this process: Yates & McIntyre are the proprietors of a lottery authorised by Congress they have
                            offered, if Congress can be induced to engraft the dead shoot on their living tree, to pay the amount 114.000 to the
                            owners of the Jefferson Lottery. Thus far, I have been true enough to my principles to hope, sincerely, that any attempt
                            to make a provision for the family would be defeated. But, if Congress will usurp the power of legalising gaming in
                            defiance of the right of the states to regulate the morals of their citizens, I see no additional evil that can result
                            from the incorporation of two of these political vampyres.
                        We are still at the mountain: having been detained by the repairs at Tufton. These being nearly completed, we
                            shall move down early next week. Cornelia set out this morning to spend a month in Bedford—Mr Randolph having made his
                            journey down on a hard trotting horse for the purpose of taking her back with him in <agy>. The rest are well,
                            and unite with me in affectionate remembrance to Mrs Madison & yourself.
                        
                            
                                Nich: Ph. Trist
                            
                        
                    